 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GAVIN MEHL,                                         No. 2:19-cv-01005-TLN-CKD PS
12                       Plaintiff,
13           v.                                          ORDER
14   COUNTRYWIDE BANK, NA, et al.,
15                       Defendants.
16

17           Plaintiff has not paid the fee ordinarily required to file an action in this court, and has filed

18   an incomplete application to proceed without prepayment of fees. See 28 U.S.C. §§ 1914(a),

19   1915(a). In response to question 5, plaintiff’s application states he has property valued at $750.

20   However, plaintiff fails to describe the property as required by the question. Further, the

21   application on its face is not credible in light of plaintiff’s allegations in the complaint that he has

22   an equitable interest in property, an interest in “prime market property,” and received a “tangible

23   note bill of exchange” for $817,800.00 with regard to property. (ECF No. 1 at 3; see also id. at

24   25.) Plaintiff will be provided the opportunity to submit either the appropriate affidavit in support

25   of a request to proceed in forma pauperis or to pay the appropriate filing fee.

26           An amended affidavit must set forth all resources plaintiff has, including a description and

27   approximate value of any and all real estate or other things of value plaintiff owns under question

28   5 of the form application. Plaintiff is advised that the application must be signed under penalty of
                                                        1
 1   perjury. Any misrepresentations to the court regarding plaintiff’s application will result in a

 2   recommendation that the action be dismissed. See 28 U.S.C. § 1915(e)(2)(A).

 3             In accordance with the above, IT IS HEREBY ORDERED that:

 4             1. Plaintiff shall submit, within fourteen days from the date of this order, either a

 5   completed application and affidavit in support of his request to proceed in forma pauperis on the

 6   form provided by the Clerk of Court, or the appropriate filing fee; plaintiff’s failure to comply

 7   with this order will result in a recommendation that this action be dismissed; and

 8             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 9   Forma Pauperis.

10   Dated: July 11, 2019
                                                         _____________________________________
11
                                                         CAROLYN K. DELANEY
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14   15 mehl1005.ifp.inc

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
